                       IN THE UNITED STATES BANKRUPTCY COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

IN RE:

RICHARD MCKAY OSBORNE, JR.                            CASE NO: 17-14920 aih

DANIEL M. MCDERMOTT                                   CHAPTER 7
UNITED STATES TRUSTEE
                                                      ADVERSARY PROCEEDING NO.
                Plaintiff                             18-01124 aih

         Vs

RICHARD MCKAY OSBORNE, JR.
      &
TRICIA A. OSBORNE

                Defendants

                              NOTICE OF ADDRESS OF DEBTORS

         This Notice is to provide the correct address of Debtors as
                7050 Jackson Street
                Mentor, OH 44060

                                                      Respectfully submitted,

                                                      _/s/ Heather L. Moseman____________
                                                      Heather L. Moseman, Esq. (0076457)
                                                      MOSEMAN LAW OFFICE, LLC
                                                      Attorney for Debtors
                                                      8500 Station Street, Suite 210
                                                      Mentor, Ohio 44060
                                                      Telephone: 440-255-0832
                                                      heather@mosemanlaw.com




18-01124-aih       Doc 11     FILED 04/04/19      ENTERED 04/04/19 12:40:13      Page 1 of 1
